Citation Nr: 0432336	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  96-43 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pes planus, claimed as 
fallen arches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran is incarcerated and will 
remain incarcerated for an extended period of time.  In his 
VA Form 9, Appeal to Board of Veterans' Appeals, submitted in 
March 2003, he indicated that he wanted a hearing before the 
Board at the RO, and further indicated that he wanted such a 
hearing via telephone due to his confinement.  

The RO advised the veteran in October 2003 that they were 
unable to hold telephonic hearings.  Nonetheless, there is no 
evidence in the record of the veteran being afforded an 
opportunity to attend a personal hearing nor does the record 
include a withdrawal of the veteran's request for a personal 
hearing before the Board.  Consequently, this matter must be 
remanded to schedule the veteran for a hearing before the 
Board at the RO, which will give the veteran the opportunity 
to pursue appropriate channels within the penal institute in 
which he is confined in an effort to attend a personal 
hearing in this appeal.  If the veteran is unable to attend 
such a hearing, he may choose to withdraw his request for a 
hearing, in which event his appeal will be returned to the 
Board for a decision on the record.

Therefore, in order to ensure proper due process is afforded 
this veteran, this matter is REMANDED for the following 
action:

The RO should schedule the veteran for a 
hearing before the Board at the RO as 
requested by the veteran in March 2003.

The purpose of this REMAND is to cure a procedural defect.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




